Xiekpatbick, 0. J.
It appears, by the return of this writ, that there was an order of two justices to remove Christian Brooks, a pauper, with her two children, from the township of Amwell, in the county of Hunterdon, to the township of Hopewell, in the same county; that there was an appeal from this order to the Court of General Quarter Sessions of the Peace of that county; and that upon the hearing of the appeal, the order was affirmed, with costs.
It appears further, from the case stated by the Sessions, (that this Christian Brooks was the daughter of one Mary Stackhouse, and was born a bastard; that she was bound by her mother to one Nathaniel Saxton, of the said township of Hopewell, for the term of six years and six months, to common service, and served him there for three years and a half of that time; that this binding was, in its form, by a certain writing called an indenture, which was executed by both the pauper and her mother, each of them making her mark thereto, and acknowledging it to be her hand and seal; but there was, in fact, no seal, either of wax or wafer, affixed to the said writing, but a scribble made with a pen only. And the question is, whether this be such a serving of apprenticeship under indenture as will gain a settlement under the act for the settlement and relief of the poor ? The objection is, that the writing was not sealed, and that, therefore, it could not be an indenture, nor the service under it be a service under indenture, which, alone, is sufficient under the act.
An indenture, in the language of the law, is a deed, that is, a writing sealed and delivered. It takes its name from *214its being indented or cut, on the top or on the side, either by a waving line or a line of indenture, instar dentium, so as to fit or aptly join its counterpart, from which it is supposed to have been separated. Besides this general understanding of the law, our act respecting apprentices and servants- expressly provides, that the indenture of apprenticeship or service shall be sealed. When the act for the settlement of the poor, therefore, speaks of gaining a settlement by service of apprenticeship under indenture, it must necessarily mean such indenture as the law prescribes, an indenture sealed. We are to inquire, therefore, what the law means by a seal, or a writing sealed.
There has been a good deal of speculation in the courts of some of these states upon this subject. They have investigated with profound learning, the nature, origin and utility of seals, and of what a seal must consist; and some of them have made the wonderful discovery, that a seal may be not i only without any distinct impression, but also without wax, or anything in the nature of wax, or in any way susceptible of impression. To have said, that sealing should not be necessary to constitute a deed, but that the subscription of the name only should be sufficient for that purpose, would have had some foundation in reason, however little it might have in the law, to support it; but to say, that a writing is sealed' without any thing affixed to it in the nature of a seal, is a little like Lord Peter’s saying, that his brown loaf was as fine a leg of mutton as ever came out of the Leaden Hall market; and; I think, must be received pretty much upon 'the same kind of authority. “ G-. Confound you all eternally, and gripe your guts with hunger if you offer to believe otherwise.’’
By our act concerning obligations, &c., it is enacted, that any instrument for the payment of money to which the person making the same shall affix a scroll, or ink, or other device, by way of seal, shall be taken and adjudged to be of the same force and obligation as if it were 'actually sealed *215with wax; thus fully recognizing the principle, which common sense had before taught to all men, that wax, or something in the nature of wax, and susceptible of receiving an impression, is necessary to constitute a seal, but dispensing with such seal in the case of instruments for the payment of money. The act does not say, that a scroll or ink, or other device affixed, shall be a seal, but, that being affixed, by way of seal, they shall have the same force and obligation as a seal. This, however, is only in the case of instruments for the payment of money, of which an indenture of apprenticeship is not one. In all other cases it is left as at the common law. The instrument before us, therefore, can, in no sense known to the law, be called an indenture.
But then it is said, that inasmuch as it is in the form of an indenture, and was, by the parties, understood to be an indenture ; and inasmuch as the service, which is an essential thing in gaining a settlement, was actually performed under it, it does not lie in the mouth of the township now to except against it; that it was not void, but voidable only, and, being so, it could be avoided by the parties alone, and not by third persons.
It is true, that in England this doctrine has been maintained to a certain extent. As where the indenture has been for a shorter time than that prescribed by the statute; and where the apprentice only lias signed the indenture, and not the parent or guardian, or even the master; and in some other cases of a similar nature, in which, though the statute says the indenture shall be void to all intents and purposes, yet it has been adjudged, that it was not absolutely void, but voidable only, at the election of the parties themselves, if they thought fit to.take advantage of it, but not of third persons, and that, therefore, serving under indentures of this kind gained a settlement. In those cases, however, it was a serving under indenture within the words of the statute, for though the indentures wore voidable, yet they were not void, but subsisting indentures until avoided by the parties.
*216But there is no case to be found in the books where the service of an apprenticeship under a parol agreement, or under any instrument of writing, not being an indenture sealed, has been adjudged to be sufficient to gain a settlement. And the reason is, that the statute expressly requires a service under indenture. In the case of the King v. Mellingham, the writing, though otherwise in the form of an indenture, was not actually indented, and it was adjudged in the King’s Bench, that no settlement could be gained under it. And it has been thought necessary, both in England and here, to remedy this by statute, and to declare that no deed, contract or writing, for binding any one an apprentice or servant shall be void by reason of its not being indented only. And if this be so as to the indenting, which is but mere matter of form, how much more so as to the sealing, which is the very essence of the thing.
I am of opinion, therefore, that the order of Sessions, as well as the order of the justices in this case, be quashed.